PER CURIAM.
This cause coming on to be heard before the court upon petition of the National Labor Relations Board, pursuant to Section 10(e) of the National Labor Relations Act, 49 Stat. 449, 29 U.S.C.A. § 151 et seq., for enforcement of its order issued against respondent on June 30, 1944, and the cause being submitted on the record, the arguments and briefs of counsel, and, being advised, the court finds that there is substantial evidence in the record sustaining the finding of the Board that, respondent engaged in unfair labor practices within the meaning of Section 8(1) (3) of the Act; therefore, the order of the Board will be enforced.